Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 7,
2007, is by and between (i) Harbinger Capital Partners Master Fund I, Ltd.
(“HCP”), Harbinger Capital Partners Special Situations Fund, L.P. (“SSF”) and
Stanfield Offshore Leveraged Assets, Ltd. (“Stanfield,” and together with HCP
and SSF, the “Holders”)), and (ii) Motient Corporation, a Delaware corporation
(“Motient”). Certain capitalized terms used herein are defined in Section 7.

RECITALS:

WHEREAS, BCE, Inc. (“BCE”) and Motient have entered into an Exchange Agreement,
dated as of the date hereof (the “BCE Exchange Agreement”), that provides,
subject to the terms and conditions thereof, for the purchase by Motient of 100%
of the shares of common stock of TerreStar Networks, Inc. and TerreStar Networks
Bermuda Ltd. held directly by BCE (the “BCE Exchange”);

WHEREAS, as part of the consideration to be paid in the BCE Exchange, Motient
will issue an aggregate of 9,031,213 shares Covered Shares of its common stock,
par value $0.01 per share (“Common Shares”), to BCE;

WHEREAS, the Holders currently own securities issued by Motient, and plan to
acquire 4,500,000 of the 9,031,213 Common Shares to be issued to BCE by Motient
(collectively, the “Covered Shares”), as follows:

 

HCP

SSF

Stanfield

Common Shares

10,454,716

2,632,726

4,042,700

Common Shares issuable upon conversion of Preferred Stock

2,955,000

670,170

1,710,171

Common Shares issuable upon exercise of warrants

1,886

0

0

Common Shares to be acquired from BCE

959,715

1,540,285

2,000,000

TOTAL

14,371,317

4,843,181

7,752,871

 

WHEREAS, in connection with its consummation of the transactions contemplated by
the BCE Exchange Agreement, BCE desires to sell a portion of the Common Shares
to be received in the BCE Exchange to the Holders, and the Holders are willing
to purchase a portion of such shares on the condition that they receive
registration rights from Motient with respect to the Covered Shares; and

 

--------------------------------------------------------------------------------



 

WHEREAS, in order to induce the Holders to acquire a portion of the shares to be
issued in the BCE Exchange, and thereby to induce BCE to consummate the
transactions under the BCE Exchange Agreement, Motient has agreed to provide
certain registration rights to the Holders on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.  REGISTRATION UNDER THE SECURITIES ACT.

1.1          Registration.

(a)          Each of the parties to this Agreement shall cooperate, and Motient
shall file with the Securities and Exchange Commission (the “SEC”) as soon as
practicable following the date hereof, a registration statement on Form S-3 for
the purpose of registering the resale of all Covered Shares under the Securities
Act by the Holders in an offering to be made on a continuous basis pursuant to
Rule 415, (the “Resale Registration Statement”). Motient hereby represents that
it is eligible to file a registration statement on Form S-3, and covenants that
it will maintain that eligibility to utilize Form S-3 for so long as it is
obliged to keep the Resale Registration Statement effective under section 1.1(b)
below. Motient will cause the Resale Registration Statement to comply as to
form in all material respects with the applicable provisions of the Securities
Act and the rules and regulations thereunder. Motient shall use its commercially
reasonable efforts, and the Holders will cooperate with Motient, to have the
Resale Registration Statement declared effective by the SEC as promptly as
practicable.

(b)          Motient shall keep the Resale Registration Statement effective
(including through the filing of any required post-effective amendments) until
the earlier to occur of (i) such time as the Holders have sold all of the
Covered Shares registered thereunder or (ii) the later of (A) 90 days after HCP
and its affiliates cease to be affiliates of Motient for purposes of Rule 144
under the Securities Act and (B) the second year anniversary of the closing of
the transactions contemplated by the BCE Exchange Agreement; provided, that such
date shall be extended by the amount of time of any period during which the
Holders may not use the Resale Registration Statement as the result of the
occurrence of an event described in Section 1.2(e) (ii), (iii) or (iv), or
Section 2.1 below. Thereafter, Motient shall be entitled to withdraw the Resale
Registration Statement and, upon such withdrawal, the Holders shall have no
further right to sell any of the Covered Shares pursuant to the Resale
Registration Statement (or any prospectus forming a part thereof).

1.2          Registration Procedures. Subject to the terms and conditions
hereof, Motient shall use its commercially reasonable efforts to effect the
registration and the disposition of the Covered Shares in accordance with the
intended method of disposition thereof, and pursuant thereto Motient shall as
expeditiously as practicable:

 

-2-

--------------------------------------------------------------------------------



 

 

(a)

promptly prepare and file with the SEC the Resale Registration Statement with
respect to the Covered Shares (and any amendments, including any post-effective
amendments or supplements to the Resale Registration Statement and prospectus
included therein Motient deems to be necessary) and use its commercially
reasonable efforts to cause the Resale Registration Statement to become
effective and to comply with the provisions of the Securities Act applicable to
it; provided, that before filing the Resale Registration Statement or prospectus
or any amendments or supplements thereto, Motient shall furnish to counsel for
the Holders copies of all such documents proposed to be filed, including
documents incorporated by reference in the Resale Registration Statement and, if
requested by the Holders, the exhibits incorporated by reference so as to
provide the Holders and their counsel a reasonable opportunity to review and
comment on such documents, and Motient (i) will make such changes and additions
thereto as reasonably requested by counsel to the Holders prior to filing the
Resale Registration Statement or amendment thereto or any prospectus or any
supplement thereto and (ii) if any of the Holders is an underwriter or
controlling person of Motient, will include therein material relating to the
Holders or the plan of distribution for the Covered Shares registered
thereunder, furnished to Motient in writing, which, in the reasonable judgment
of the Holders, should be included;

 

(b)

furnish to the Holders such number of copies of the Resale Registration
Statement, each amendment and supplement thereto, the prospectus included in the
Resale Registration Statement and such other documents as the Holders may
reasonably request in order to facilitate the disposition of the Covered Shares
registered thereunder; provided, however, that Motient shall have no obligation
to furnish copies of a final prospectus if the conditions of Rule 172(c) under
the Securities Act are satisfied by Motient;

 

(c)

prepare and file with the SEC such amendments and supplements to the Resale
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Resale Registration Statement effective for the time
period as specified in Section 1.1 in order to complete the disposition of the
Covered Shares covered by the Resale Registration Statement and comply with the
provisions of the Securities Act with respect to the disposition of all Covered
Shares during such period in accordance with the intended methods of disposition
thereof as set forth in the Resale Registration Statement, including without
limitation identification of the permitted transferees of the Holders;

  (d) use its commercially reasonable efforts to register or qualify the Covered
Shares under such other securities or blue sky laws of such jurisdictions as the
Holders reasonably request and do any and all other acts and things which may be
reasonably necessary or advisable to

 

-3- 

--------------------------------------------------------------------------------



 

 

 

 enable the Holders to consummate the disposition of the Covered Shares in such
jurisdictions (provided that Motient shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection, (ii) subject itself to taxation in
any such jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

(e)

notify the Holders, at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, (i) when the Resale Registration
Statement or any post-effective amendment has become effective under the
Securities Act, (ii) of any written request by the SEC for amendments or
supplements to the Resale Registration Statement or prospectus, (iii) of the
happening of any event as a result of which the prospectus included in the
Resale Registration Statement contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (whereupon the Holders
shall immediately cease any offers, sales or other distribution of Covered
Shares registered thereunder), and, subject to 1.3(c), Motient shall promptly
prepare a supplement or amendment to such prospectus so that, as thereafter used
by the Holders for the resale of Covered Shares, such prospectus shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (iv) of the issuance of any stop order
suspending the effectiveness of the Resale Registration Statement, or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any of the Covered Shares included in the Resale
Registration Statement for sale or distribution in any jurisdiction;

 

(f)

in the event of the issuance of any stop order suspending the effectiveness of
the Resale Registration Statement, or of any order suspending or preventing the
use of any related prospectus or suspending the qualification of any Covered
Shares included in the Resale Registration Statement for sale or distribution in
any jurisdiction, Motient shall use its commercially reasonable efforts promptly
to obtain the withdrawal of such order and shall prepare and file an amended or
supplemented prospectus, if required;

 

(g)

provide a transfer agent and registrar for all Covered Shares not later than the
effective date of the Resale Registration Statement;

  (h) use its commercially reasonable efforts to cause the Covered Shares
covered by the Resale Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to enable
the Holders to complete the disposition of the

 

-4- 

--------------------------------------------------------------------------------



 

 

 

 

Covered Shares covered by such registration statement and comply with the
provisions of the Securities Act with respect to the disposition of all Covered
Shares covered by the Resale Registration Statement during such period in
accordance with the intended methods of disposition by the Holders thereof set
forth in the Resale Registration Statement;

 

(i)

make available for inspection by the Holders, any underwriter participating in
any disposition pursuant to the Resale Registration Statement on behalf of the
Holders, and any attorney, accountant or other agent retained by the Holders or
underwriter, all financial and other records, pertinent corporate documents and
properties of Motient, and cause Motient’s officers, managers, employees and
independent accountants to supply all information reasonably requested by
Motient or any underwriter, attorney, accountant or agent in connection with the
Resale Registration Statement; and

 

(j)

make generally available to its stockholders a consolidated earnings statement
(which need not be audited) for the 12 months beginning after the effective date
of such registration statement as soon as reasonably practicable after the end
of such period, which earnings statement shall satisfy the requirements of an
earning statement under Section 11(a) of the Securities Act.

  1.3 Other Procedural Matters.

 

(a)

SEC Correspondence. Motient shall make available to the Holders promptly after
the same is prepared and publicly distributed, filed with the SEC, or received
by Motient, one copy of the Resale Registration Statement and any amendment
thereto, each preliminary prospectus and each amendment or supplement thereto,
each letter written by or on behalf of Motient to the SEC or the staff of the
SEC (or other governmental agency or self-regulatory body or other body having
jurisdiction, including any domestic or foreign securities exchange), in each
case relating to the Resale Registration Statement. Motient will promptly
respond to any and all comments received from the SEC, with a view towards
causing the Resale Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable and shall file an
acceleration request as soon as practicable following the resolution or
clearance of all SEC comments or, if applicable, following notification by the
SEC that the Resale Registration Statement or any amendment thereto will not be
subject to review.

 

(b)

Motient may require the Holders to furnish to Motient any other information
regarding the Holders and the disposition of Covered Shares, including without
limitation the plan of

-5- 

--------------------------------------------------------------------------------



 

 

 

 

distribution of the Covered Shares, as Motient reasonably determines is required
to be included in the Resale Registration Statement.

 

(c)

Each of the Holders agrees that, upon notice from Motient of the happening of
any event as a result of which the prospectus included in the Resale
Registration Statement contains an untrue statement of a material fact or omits
any material fact necessary to make the statements therein not misleading (a
“Suspension Notice”), the Holders will forthwith discontinue disposition of
Covered Shares pursuant to the Resale Registration Statement until the Holders
are advised in writing by Motient that the use of the prospectus may be resumed
and are furnished with a supplemented or amended prospectus as contemplated by
Section 1.2 hereof; provided, however, that such postponement of sales of
Covered Shares by the Holders shall not in any event exceed (i) twenty (20)
consecutive days or (ii) forty-five (45) days in the aggregate in any 12 month
period. If Motient shall give the Holders any Suspension Notice or impose a
Lockup Period (as defined below), Motient shall extend the period of time during
which Motient is required to maintain the Resale Registration Statement
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such Suspension Notice to and
including the date the Holders either are advised by Motient that the use of the
prospectus may be resumed or by the Lockup Period, as applicable. In any event,
Motient shall not be entitled to deliver more than a total of three
(3) Suspension Notices in any 12 month period.

 

(d)

Neither Motient nor the Holders shall permit any officer, manager, underwriter,
broker or any other person acting on behalf of Motient or the Holders to use any
free writing prospectus (as defined in Rule 405 under the Securities Act) in
connection with the Resale Registration Statement filed pursuant to this
Agreement without the prior written consent of Motient, the Holders and any
underwriter.

  1.4 Expenses.

 

(a)

Registration Expenses. All Registration Expenses shall be borne by Motient.

 

(b)

Selling Expenses. All expenses incident to the Holders’ performance of or
compliance with this Agreement, including, without limitation, all fees and
expenses of counsel for the Holders, fees and expenses of the Holders’ transfer
agent, and any broker or dealer discounts or commissions attributable to the
disposition of Covered Shares shall be borne solely by the Holders.

 

-6- 

--------------------------------------------------------------------------------



 

SECTION 2.  LOCKUP AGREEMENT.

2.1          Lockup. Each of the Holders hereby agrees, beginning 60 days
(extended for any period during a Suspension Notice during the first 60 days)
following the Closing Date (as defined in the BCE Exchange Agreement), to not
effect any public sale or distribution (including any sales pursuant to
Rule 144) of equity securities of Motient, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and the 90-day period beginning on the effective date of any primary
underwritten registered public offering of equity securities of Motient or
securities convertible or exchangeable into or exercisable for equity securities
of Motient (except as part of such underwritten registration), unless the
underwriters managing such registered public offering otherwise consent in
writing, and the Holders will deliver an undertaking to the managing
underwriters (if requested) consistent with this covenant (in each case, a
“Lockup Period”). Notwithstanding the foregoing, the Holders shall not be
obligated to comply with the provisions of this Section 2.1, (i) more than two
times in any 12-month period, and (ii) unless all officers and directors of
Motient, and holders of more than 6% of the total combined voting power of all
Common Shares then outstanding are also subject to a Lockup Period on the same
terms as the Holders. Notwithstanding the foregoing, this Section 2.1 shall not
apply to any Holder (or transferee of any such Holder in accordance with Section
5.1 hereof) who does not own or have the right to acquire or vote with respect
to Common Shares consisting of, in the aggregate, more than six percent (6%) of
the total combined voting power of all Common Shares then outstanding. Solely
for purposes of calculating the six percent (6%) in the preceding sentence, each
Holder shall be considered individually and not in the aggregate with its
permitted transferees.

 

SECTION 3.  INDEMNIFICATION.

3.1          Indemnification by Motient. Motient agrees to indemnify, to the
extent permitted by law, the Holders, their officers, directors, employees and
Affiliates and each Person who controls the Holders (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities, and expenses
caused by any untrue or alleged untrue statement of material fact contained in
the Resale Registration Statement or any prospectus forming a part of the Resale
Registration Statement or any “issuer free writing prospectus” (as defined in
Securities Act Rule 433), or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or any violation or alleged violation by
Motient of the Securities Act, the Exchange Act or applicable “blue sky” laws,
except that Motient shall not be liable to any Holder pursuant to this
Section 3.1 insofar as the same are made in reliance and in conformity with any
information furnished in writing to Motient by such Holder expressly for use
therein or by the failure of such Holder to deliver a copy of such registration
statement or prospectus or any amendments or supplements thereto as required by
law after Motient has furnished such Holder with a sufficient number of copies
of the same.

 

-7- 

--------------------------------------------------------------------------------



 

3.2          Indemnification by the Holders. In connection with the Resale
Registration Statement in which the Holders are participating, each Holder shall
furnish to Motient in writing such information as Motient reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, shall indemnify Motient, its directors, officers,
employees and Affiliates, and each Person who controls Motient (within the
meaning of the Securities Act), against any losses, claims, damages,
liabilities, and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the Resale Registration Statement, the prospectus
or preliminary prospectus forming a part of the Resale Registration Statement or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, but only to the extent that any information so furnished in
writing by such Holder contains such untrue statement or omits a material fact
required to be stated therein necessary to make the statements therein not
misleading; provided, however, that any such obligation of each Holder to
indemnify Motient hereunder shall be limited to the net proceeds to such Holder
from the sale of the Covered Shares pursuant to the Resale Registration
Statement in the case of the Resale Registration Statement.

3.3          Indemnification Procedures. Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any Person’s right to indemnification
hereunder to the extent such failure has not prejudiced the indemnifying party)
and (ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (in addition to
local counsel) for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party there may be one or more legal or equitable defenses available to such
indemnified party that are in addition to or may conflict with those available
to another indemnified party with respect to such claim. Failure to give prompt
written notice shall not release the indemnifying party from its obligations
hereunder.

3.4          Investigation; Contribution. The indemnification provided for under
this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director, or controlling Person of such indemnified party and shall survive the
transfer of securities.

 

-8- 

--------------------------------------------------------------------------------



 

 If the indemnification provided under Section 3.1 or Section 3.2 of this
Agreement is held by a court to be unavailable or unenforceable in respect of
any losses, claims, damages, liabilities or expenses referred to herein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified Person
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that result in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party on the one hand and of the
indemnified Person on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and by such
party’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. In no event shall the liability
of each Holder for contribution pursuant to this Section 3.4 be greater than the
amount for which such Holder would have been liable pursuant to Section 3.2 had
indemnification been available and enforceable.

SECTION 4.  RULE 144 TRANSACTIONS.

4.1          Undertaking to File Reports and Cooperate in Rule 144 Transactions.
For as long as the Holders continue to hold any Covered Shares, Motient shall
use its commercially reasonable efforts to file with the SEC, on a timely basis,
all annual, quarterly and other periodic reports required to be filed by it
under Sections 13 and 15(d) of the Exchange Act, and the rules and regulations
thereunder, and to otherwise maintain its eligibility to utilize Form S-3 ;
provided, however, that the foregoing shall not be construed to require Motient
to prepare and file periodic reports if it is not required to do so under the
Exchange Act. In the event of any proposed sale by any Holder of Covered Shares
pursuant to Rule 144 under the Securities Act or otherwise as provided herein,
which sale is to be made in accordance with the terms of Section 5.1(b) hereof,
Motient shall use its commercially reasonable efforts to cooperate with such
Holder so as to enable such sales to be made in accordance with applicable laws,
rules and regulations, the requirements of the transfer agent of Motient, and
the reasonable requirements of the broker through which the sales are proposed
to be executed, and shall, upon written request, furnish unlegended certificates
representing ownership of Covered Shares sold thereby, such certificates to be
furnished in such numbers and denominations as such Holder may reasonably
request.

SECTION 5. RESTRICTIONS ON TRANSFER.

5.1          Permitted Transfers. With respect only to the Common Shares to be
acquired from BCE (which are to be issued by Motient in an unregistered
transaction) (the “”BCE Shares”), each of the Holders hereby agrees that, until
it has disposed of all of the BCE Shares, it will not, directly or indirectly,
without the

-9- 

--------------------------------------------------------------------------------



 

prior written consent of Motient, sell, distribute, transfer or otherwise
dispose (in each case, a “Disposition”) of any BCE Shares, except:

 

(a)

sales of BCE Shares pursuant to the Resale Registration Statement; or

 

(b)

sales of BCE Shares pursuant to Rule 144 under the Securities Act; or

 

(c)

sales or transfers of BCE Shares to any Person or group of related Persons who
would immediately thereafter not own or have the right to acquire or vote with
respect to Common Shares consisting of, in the aggregate, more than five percent
(5%) (with each Person, other than Affiliates of the transferring Holder,
considered individually and not in the aggregate with the other transferees) of
the total combined voting power of all Common Shares then outstanding; provided,
however, that in each such case, the transferee shall receive and hold such BCE
Shares subject to, and the transferee and all of the transferees’ Affiliates
shall agree to be bound by, all the terms of this Agreement, which terms shall
also inure to the benefit of such transferees, and there shall be no further
transfer of such BCE Shares, except in accordance with the provisions of this
Section 5.1; or

 

(d)

a bona fide pledge of or the granting of a security interest in the BCE Shares
to an institutional lender for money borrowed, provided that such lender
acknowledges in writing that it has received a copy of this Agreement and
agrees, upon its becoming the owner of, or obtaining dispositive authority with
respect to or in connection with any disposition of, any such BCE Shares, to be
bound by the provisions of this Agreement in connection with any right it
may have to dispose of any such BCE Shares (and, upon agreeing so to be bound,
the provisions of this Agreement shall inure to the benefit of such party); or

 

(e)

sales or transfers of BCE Shares pursuant to a tender or exchange offer; or

 

(f)

dispositions of BCE Shares by any Holder to any wholly owned subsidiary of such
Holder or to a successor corporation of such Holder or to an Affiliate of such
Holder; provided, however, that in each such case, the transferee shall receive
and hold such BCE Shares subject to, and the transferee and all of the
transferees’ Affiliates shall agree to be bound by, all the terms of this
Agreement, which terms shall also inure to the benefit of such transferees, and
there shall be no further transfer of such BCE Shares, except in accordance with
the provisions of this Section 5.1; or

 

(g)

dispositions pursuant to any merger, consolidation, reorganization or
recapitalization to which Motient is a party or in connection with any
reclassification of Common Shares; or

 

-10- 

--------------------------------------------------------------------------------



 

provided, that (i) in the event that any Holder seeks to effect a Disposition of
any BCE Shares pursuant to clauses (b), (c) or (f) of this Section 5.1, such
Disposition is made in compliance with applicable securities laws, and
(ii) prior to any Disposition pursuant to clause (b), if requested by Motient’s
transfer agent (other than with respect to sales of BCE Shares pursuant to
Rule 144(k) under the Securities Act), or in any Disposition pursuant to clauses
(c) or (f), such Holder shall have delivered to Motient an opinion of counsel
stating that such Disposition (A) is permitted by this Agreement and (B) does
not require registration under the Securities Act.

 

SECTION 6.  INTENTIONALLY OMITTED

SECTION 7.  DEFINITIONS.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly or through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any successor statute.

“Holders” means HCP, SSF and Stanfield and any of its permitted transferees
pursuant to Section 5.1(c) or (f).

“Person” means any individual, firm, partnership, corporation, trust, joint
venture, limited liability company, association, joint stock company,
unincorporated organization, or any other entity or organization, including a
governmental entity or any department, agency, or political subdivision thereof.

“Registration Expenses” means all expenses incident to Motient’s performance of
or compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, fees with respect to filings required to be made with the NASD, printing
expenses, messenger and delivery and mailing expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for Motient and all
independent certified public accountants retained by Motient and other Persons
retained by Motient.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any successor statute.

 

-11- 

--------------------------------------------------------------------------------



 

SECTION 8.  MISCELLANEOUS.

 

8.1

Legends and Stop Transfer Orders.

(a)          Each of the Holders hereby agrees that all certificates
representing BCE Shares shall have the following legend (or other legend to the
same effect): “The shares represented by this certificate are subject to
restrictions on transfer and other restrictions pursuant to the provisions of a
Registration Rights Agreement, dated [       ], 200o, between Motient
Corporation and the Holders named therein, a copy of which is on file at the
office of the corporate secretary of the Holders.”

(b)          Each of the Holders hereby agrees to the entry of stop transfer
orders with the transfer agent and registrar of the BCE Shares against the
transfer (other than in compliance with this Agreement) of legended securities
held by the Holders (or its permitted transferees under Section 5.1(c) or
(f) hereof).

(c)          Motient agrees to remove any stop transfer orders provided in
paragraph (b) above in sufficient time to permit any party to make any transfer
permitted by the terms of this Agreement.

 

8.2

Consolidation or Merger of Motient.

For as long as the Holders continue to hold any Covered Shares, if any of the
following events (collectively, a “Motient Change of Control”) occurs, namely:

(a)          any reclassification or exchange of the outstanding Common Shares
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination);

(b)          any merger, consolidation, statutory share exchange or combination
of Motient with another corporation as a result of which holders of Common
Shares shall be entitled to receive stock or other securities with respect to or
in exchange for such Common Shares; or

(c)          any sale or conveyance of the properties and assets of Motient as,
or substantially as, an entirety to any other corporation as a result of which
holders of Common Shares shall be entitled to receive stock or other securities
with respect to or in exchange for such Common Shares;

Motient shall enter into, or Motient shall cause the successor or purchasing
corporation to enter into, as the case may be, an agreement with the Holders
that provides the Holders with substantially similar rights as provided in this
Agreement with respect to the stock or other securities to be issued in the
Motient Change of Control transaction with respect to or in exchange for the
Covered Shares.

 

-12-

--------------------------------------------------------------------------------



 

8.3          Specific Performance. The parties hereto acknowledge and agree that
in the event of any breach of this Agreement, the non-breaching parties would be
irreparably harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto shall and do hereby waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they
may be entitled at law or in equity, shall be entitled to compel specific
performance of this Agreement in any action instituted hereunder.

8.4          Amendments and Waivers. The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
No modification, amendment, or waiver of any provision of this Agreement shall
be effective against the Holders or Motient except by a written agreement signed
by the Holders holding Covered Shares and Motient.

8.5          Successors and Assigns. All covenants and agreements in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto whether so expressed or not including, without limitation, any Person
which is the successor to the Holders or Motient.

8.6          Severability. If any term, provision, covenant or restriction of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction or any foreign federal, state, county, or local government or any
other governmental, regulatory, or administrative agency or authority to be
invalid, void, unenforceable, or against public policy for any reason, the
remainder of the terms, provisions, covenants, and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.

8.7          Entire Agreement. Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements, or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

8.8          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

8.9          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

 

-13- 

--------------------------------------------------------------------------------



 

8.10       GOVERNING LAW; CONSENT OF EXCLUSIVE JURISDICTION; WAIVER OF JURY
TRIAL. THIS AGREEMENT AND THE VALIDITY AND PERFORMANCE OF THE TERMS HEREOF SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OR CHOICE OF LAW. THE
PARTIES HERETO HEREBY AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY OR
INDIRECTLY FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE LITIGATED ONLY IN
THE STATE OR FEDERAL COURTS LOCATED IN MANHATTAN IN THE STATE OF NEW YORK. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FOREGOING COURTS AND CONSENT THAT ANY
PROCESS OR NOTICE OF MOTION OR OTHER APPLICATION TO EITHER OF SAID COURTS OR A
JUDGE THEREOF MAY BE SERVED INSIDE OR OUTSIDE THE STATE OF NEW YORK BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARTY AT ITS ADDRESS
SET FORTH IN THIS AGREEMENT (AND SERVICE SO MADE SHALL BE DEEMED COMPLETE FIVE
(5) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID) OR BY PERSONAL SERVICE OR
IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE
PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION PURSUANT TO THIS AGREEMENT.

8.11       Notices. Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be given in writing and shall be deemed given three business
days after the date sent by certified or registered mail (return receipt
requested), one business day after the date sent by overnight courier or on the
date given by telecopy (with confirmation of receipt) or delivered by hand, to
the party to whom such correspondence is required or permitted to be given
hereunder.

To HCP and SSF:

Harbinger Capital Partners Master Fund I., Ltd

c/o HMC – New York, Inc.

555 Madison Avenue, Suite 1600

New York, New York, 10022

Attn: Investment Counsel

 

To Motient:

Motient Corporation

300 Knightsbridge Parkway

Lincolnshire Parkway

 

-14- 

--------------------------------------------------------------------------------



 

Lincolnshire, IL 60069

Facsimile: (847) 478-4810

Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Facsimile: (713) 220-4285

 

 

 

 

 

 

 

 

 

-15-

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the day and year first above written.

 

 

MOTIENT CORPORATION

 

 

 

 

 

 

By:

/s/ Jeffrey Epstein

 

 

Name: Jeffrey Epstein

 

 

Title: General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

Harbinger Capital Partners Master Fund I., Ltd

 

 

By:

 

Harbinger Capital Partners Offshore
Manager, LLC, Investment Manager

 

 

 

By:

/s/ Philip A. Falcone

 

 

Name:

Philip A. Falcone

 

 

Title:

Vice President 

 

 

 

 

 

 

 

 

Harbinger Capital Partners Special Situations Fund, L.P.

 

 

By:

 

Harbinger Capital Partners Special
Situations GP, LLC, General Partner

 

 

 

By:

/s/ Philip A. Falcone

 

 

Name:

 Philip A. Falcone

 

 

Title:

 Vice President

 

 

 

 

 

Stanfield Offshore Leveraged Assets, Ltd.

 

 

By:

 

Stanfield Capital Partners LLC,
Investment Manager

 

 

 

By:

/s/ Chris Pucillo

 

 

Name:

Chris Pucillo 

 

 

Title:

Partner 

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

--------------------------------------------------------------------------------